Judgment, Supreme Court, New York County (Daniel FitzGerald, J., at trial and sentence), entered February 27, 1990, which, after a jury trial, convicted defendant of criminal sale of a controlled substance in the third degree and sentenced him, as a second felony offender, to an indeterminate prison term of 6 to 12 years, unanimously affirmed.
The defendant argues that remarks by the prosecutor on summation and remarks by the Trial Judge during his charge *210on the elements of the crime combined to remove from the jury’s consideration the contested factual issue of whether or not an exchange between the defendant and an undercover police officer was a sale of crack cocaine, or whether, as defendant argued, he had been "framed”. We do not find that the remarks made, none of which was an express statement that a drug sale was conceded to have occurred, can be read as implying such a concession on defendant’s part (see, People v Rosevink, 142 AD2d 796, lv denied, 72 NY2d 1049). Moreover, the defendant failed to preserve for this court’s review any issue regarding the court’s charge (see, People v Miller, 123 AD2d 721, lv denied sub nom. People v Keating, 70 NY2d 933). Concur — Murphy, P. J., Sullivan, Kassal and Smith, JJ.